Citation Nr: 1734134	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-26 337	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to March 1972, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a rating decision by the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusion of law.


FINDINGS OF FACT 

1.  The Appellant is the Veteran's surviving spouse and she was married to him for more than one year at the time of his death.

2.  The Veteran died in June 2011; his death certificate listed the immediate cause of his death as hepatocellular carcinoma, which is a disease of the liver that involves complex and internal processes that require specialized training to competently address.   

3.  Competent medical evidence of record, to include a June 2013 VA medical opinion, affirmatively determined that the specific cause of the Veteran's hepatocellular carcinoma was due to hepatitis C. 

4.  Competent medical evidence of record, to include treatment records, essentially stated that the Veteran's posttraumatic stress disorder (PTSD) aggravated his liver disease. 

5.  The Veteran was service-connected for PTSD.

6.  The Veteran's PTSD substantially contributed to the cause of his death.


CONCLUSION OF LAW

Whereas the Veteran's hepatocellular carcinoma was aggravated by his service-connected PTSD, service connection for his cause of death is warranted.  See 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the Veteran's cause of death is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


